Citation Nr: 0909527	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  01-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, characterized as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The appellant served on active duty from September 1977 to 
February 1978 and February 1991 to April 1991.  She also 
served on active duty for training (ACDUTRA) from June 1, 
1996 to June 14, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

In December 2004, the appellant testified before the 
undersigned Veterans Law Judge via videoconference. The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
appellant submitted additional medical evidence, along with a 
waiver of initial RO consideration.

In March 2005, the Board denied the veteran's service 
connection claim for a low back disability.  Subsequently, 
the appellant filed a timely appeal of the March 2005 Board 
decision to the Court.  While the case was pending at the 
Court, the VA Office of General Counsel and the appellant's 
representative filed a joint motion for remand, received in 
August 2006, requesting that the Court vacate the Board's 
March 2005 decision, and remand the issue for further 
development.  In August 2006, the Court granted the motion 
and vacated the March 2005 decision.  Thus, the claim has 
since been returned to the Board for proceedings consistent 
with the Joint Motion for Remand.

In April 2007, the appellant submitted additional evidence 
with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not present during 
the appellant's periods of active duty and is not otherwise 
related to her active service.

2.  A lumbar spine disability did not have its onset or 
increase in severity during a period of ACDUTRA or inactive 
duty for training, including the appellant's period of 
ACDUTRA in June 1996.


CONCLUSION OF LAW

A chronic lumbar spine disability, to include degenerative 
disc disease, was not incurred or aggravated in service.  38 
U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal were already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120. 

Here, the VCAA duty to notify was satisfied by way of letters 
dated in April 2001 and August 2007, that fully addressed all 
notice elements and was sent to the appellant subsequent to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim, and of the veteran's and VA's respective duties 
for obtaining evidence.  The August 2007 letter advised the 
appellant as to how disability ratings and effective dates 
are assigned.  See Dingess, supra.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA, and private medical evidence, to 
include treatment records from "Dr. Kelman."  The appellant 
was afforded a personal hearing, and was medically evaluated 
in conjunction with this claim.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Analysis

The appellant contends that she is entitled to service 
connection for a low back disability. She attributes her back 
problems to her period of ACDUTRA from June 1, 1996 to June 
14, 1996.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

"Active military service" is defined, in part, as active duty 
and any period of active ACDUTRA. See 38 U.S.C.A. § 101(24) 
(West 2002); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  To establish status as 
"veteran" based on ACDUTRA, a claimant must establish that 
she was disabled resulting from an injury incurred in or 
disease contracted during the line of duty during that period 
of ACDUTRA.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson, supra., 470-71.  Nor is the claimant entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Once a claimant has carried the initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," she is entitled to compensation for a disability 
resulting from personal injury suffered in or a disability 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In the case of aggravation, the 
pre- existing disease or injury will be considered to have 
been aggravated where there is an increase in disability 
during service.  See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  

The Court has held that intermittent or temporary flare-ups 
of a pre-existing injury or disease during service do not 
constitute aggravation. Rather, the underlying condition must 
have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Here, the medical evidence of record confirms a current 
diagnosis of degenerative disc disease of the lumbar spine.  

The appellant does not claim and the record does not reflect 
that she exhibited a back disability during her periods of 
active duty or that current back disability is otherwise 
related to her active service.  Instead, the appellant 
attributes her current back problems to her period of ACDUTRA 
in June 1996.  In this regard, on June 3, 1996, while on 
ACDUTRA, the appellant was examined due to complaints of 
right lower extremity pain, which she reported having for 
approximately two weeks prior.  She indicated that she had 
been to her private doctor and that she was told that she had 
sciatica.  She also reported no history of back trauma. At 
the time, she denied any problems with her lower back. 
Impression was muscle spasm/strain - right upper leg.  She 
was placed on physical profile for acute low back 
pain/sciatica.

On June 7, 1996, while on ACDUTRA, the appellant was examined 
due to complaints of pain in the buttock and right lower 
extremity that had increased in severity.  The appellant 
noted that she first experienced pain in the buttock and 
right lower extremity on May 15, 1996.  There was no evidence 
of deformity or tenderness.  Impression was lumbar spine 
radiculopathy.

According to a treatment note, the appellant's private 
physician, Dr. Kelman, ordered x-rays of the appellant's 
lumbar spine on June 7, 1996.  According to a follow-up note 
dated in July 16, 1996, Dr. Kelman stated that there was x-
ray evidence of narrowing of the disc space at L5-S1, and 
indicated that the appellant was "asymptomatic now."

The appellant was placed on physical profile for acute low 
back pain/sciatica from June 22, 1996 to August 22, 1996.

According to an October 1997 treatment record, Dr. Nurse 
diagnosed the appellant with chronic back pain.  The 
appellant was also seen by Dr. Nurse in July and August 1998.  
Dr. Nurse noted the narrowing of L5-S1, as seen on x-ray two 
years prior, and indicated that the progression of disc 
disease must be ruled out.  A July 1998 magnetic resonance 
imaging (MRI) scan showed left paracentral herniated nucleus 
pulposus at L2-3, and mildly desiccated and bulging disc at 
L5-S1.

During a VA examination conducted in September 1998, the 
appellant reported that she began experiencing low back pain 
in 1995.  Diagnosis was degenerative disc disease with 
herniated nucleus pulposus at L2-3.

A May 2003 private MRI showed, in pertinent part, mild disc 
space disease at L4-5 with mild hypertrophic degenerative 
changes.

In December 2004, the appellant testified that her back 
problems began in May 1996 when she participated in a 
physical training test during a weekend drill; she did not 
see a medical provider at that time.  The appellant further 
indicated that her back symptoms increased in severity during 
her period of ACDUTRA in June 1996 due to lifting heavy 
items, such as her duffel bag and other equipment.

The Board also notes that in April 2007, the Board received a 
medical statement dated in March 2007 by a private physician, 
Dr. Toumbis, which indicates that the appellant's low back 
disc disease may worsen over time and when she has to lift or 
load anything.  Dr. Toumbis stated that "[t]his may in fact 
be a preexisting condition, which is related to this 
patient's military service and the condition simply has 
exacerbated itself over the years."

According to an undated statement, "SFC  D.V.G.," the 
appellant's "sergeant in charge at Fort Indiantown Gap, PA 
for annual training on June 1- June 14, 1996," indicated 
that the appellant complained of back and right leg pain when 
she was asked to lift laboratory equipment.  "SFC D.V.G. 
stated that to the best of her recollection, the appellant 
returned from the facility with a diagnosis of a sprained 
right leg, and that the appellant continued to complain of 
back pain.  

Pursuant to the Board's July 2007 remand, the appellant 
underwent a VA examination to ascertain the etiology of her 
lumbar spine disability.  In this regard, a July 2008 VA 
examiner opined that it is less likely as not that the 
preexisting low back disability was aggravated by her June 
1996 ACDUTRA period.  

After a review of the entire evidentiary record, the Board 
finds that the appellant had a pre-existing back disorder 
prior to her brief period of ACDUTRA in June 1996.  As the 
appellant had a pre-existing condition at the time her 
training period began, she must establish that the condition 
underwent a permanent worsening of the underlying pathology 
as a result an injury incurred in or a disease contracted 
during the training activities she performed during the 
actual period of ACDUTRA.  

The Board further finds that there is no competent evidence 
showing that the appellant injured her back during a period 
of ACDUTRA, and the preponderance of the evidence is against 
a finding that the preexisting disability was aggravated 
during her period of ACDUTRA.  In this regard, the Board 
finds the medical opinion provided by the July 2008 VA 
examiner highly probative.  That examiner noted that there is 
no documentation in the service treatment record dated June 
3, 1996, of any activity or injury during the three days of 
active duty that would have caused aggravation of her 
preexisting back disability.  The examiner further noted that 
there is no documentation that the appellant complained of 
any particular activity during active duty that would have 
caused aggravation of her preexisting pain, nor is there 
documentation that date that she felt that active duty had 
caused aggravation of her preexisting pain.  The examiner 
also indicated that there is no documentation that the 
appellant felt that active duty caused any aggravation of her 
preexisting pain on June 7, 1996, when she visited her 
private physician, as there was no mention in the private 
physician's note of active duty in any way aggravating her 
preexisting back pain.  The VA examiner further stated that 
Dr. Toumbis' retrospective opinion provided 11 years after 
the ACDUTRA period in question is not supported by objective 
data.

The Board acknowledges the statement provided by the 
appellant to the effect that her preexisting back disability 
was aggravated during ACDUTRA, and her sergeant's 
observations of her back pain during the ACDUTRA period in 
question.  They, as lay persons, are competent to describe 
what they observe.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as lay persons, 
they are not competent to diagnose any medical disability or 
render an opinion as to the cause or etiology of any current 
disorder because they have not been shown to have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Board finds that the lay contentions and Dr. Toumbis' 
opinion are outweighed by the July 2008 VA opinion.  Although 
Dr. Toumbis indicated that she had reviewed the appellant's 
"military record of her back pain," the VA examiner had the 
benefit of reviewing the entire claims folder, to include the 
service treatment records and Dr. Toumbis' opinion.

The Board also observes that in June 1996 while on ACDUTRA, 
the appellant was placed on physical profile due to acute 
lower back pain/sciatica.  The appellant, herself, reported 
that her doctor diagnosed her with sciatica prior to her 
period of ACDUTRA.

As noted above, there is no objective record of a back injury 
during a period of ACDUTRA, and the preponderance of the 
competent evidence is against showing a link between the 
current pathology and any incident of active service.  Even 
assuming that a back injury occurred during a period of 
ACDUTRA, there is no competent evidence that this resulted in 
superimposed back pathology or any increase in her pre-
existing back disability.  The appellant's testimony that her 
back problems began during physical training at a weekend 
drill are not supported by the evidence of record.  There are 
no records from the service department showing that she had a 
weekend drill in May 1996.  The service treatment records do 
not refer to the sciatica beginning during a weekend drill or 
during physical training, and in fact, note an absence of a 
history of trauma to the spine.  Finally, the service 
treatment records specifically refer to May 15, 1996 as the 
date of onset of sciatica, which was a Wednesday.  

The preponderance of the evidence is against the appellant's 
claim for service connection for a low back disability.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

The appeal is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


